OPINION — AG — ** STATE BOARD OF COSMETOLOGY — BEAUTY SCHOOL ** THAT THE MARKED PORTION OF RULE 29 SHOULD BE TREATED AND CONSIDERED AS HAVING SUPERSEDED BY THE PASSAGE OF SENATE BILL NO. 158; AND THAT SAID RULE 29 SHOULD BE MODIFIED ACCORDINGLY, SO AS TO PERMIT THE ACCEPTANCE OF SAID APPLICATION FOR ENROLLMENT IN THE " ADVANCED OPERATOR " COURSE IN THE CASE SET OUT IN YOUR LETTER. (COURSES, LICENSE, REGISTRATION, EXAMINATION, INSTRUCTOR, STUDENT, TRAINING) CITE: 59 O.S. 199.7 [59-199.7] (MAINARD KENNERLY)